Name: Commission Regulation (EC) No 2234/98 of 16 October 1998 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production;  agricultural activity;  means of agricultural production
 Date Published: nan

 Avis juridique important|31998R2234Commission Regulation (EC) No 2234/98 of 16 October 1998 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases Official Journal L 281 , 17/10/1998 P. 0006 - 0007COMMISSION REGULATION (EC) No 2234/98 of 16 October 1998 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organisation of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1589/96 (2), and in particular Article 5(9) thereof,Having regard to Council Regulation (EEC) No 3901/89 of 12 December 1989 defining lambs as heavy carcases (3), as last amended by Regulation (EC) No 1266/95 (4), and in particular Article 1(2) thereof,Whereas detailed rules for definition of lambs fattened as heavy carcases were adopted by Commission Regulation (EEC) No 2814/90 (5), as last amended by Regulation (EC) No 1529/96 (6);Whereas the second subparagraph of Article 1(1) of Regulation (EEC) No 3901/89 provides for the introduction of a simplified procedure for verification of fattening as heavy carcases with regard to lambs belonging to a limited number of meat breeds reared in geographically well-defined areas; whereas to that end Regulation (EEC) No 2814/90 should be amended to simplify the administrative verification procedure laid down while maintaining the obligation on producers to fulfil the undertaking to actually fatten as heavy carcases all lambs born on their holdings; whereas that undertaking may be deemed to have been fulfilled where a check shows that the lambs present as a percentage of those which have been born is above a minimum threshold determined by reference to normal breeding practice for the breeds and areas concerned, and that the lambs have been kept for a period which allows them to fulfil the conditions on fattening laid down in Article 1(1)(c) of Regulation (EEC) No 3901/89; whereas control measures and penalties ensuing from the failure to fulfil the said undertaking should be foreseen;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1 Article 2 of Regulation (EEC) No 2814/90 is replaced by the following text:'Article 21. Producers marketing sheep's milk or sheep's milk products who wish to benefit under the derogation provided for in the second subparagraph of Article 1(1) of Regulation (EEC) No 3901/89 with regard to lambs in the geographical areas and belonging to the breeds listed in the Annex hereto shall provide an undertaking, when making their premium application, to rear on the holding all lambs born to ewes declared in the application and to fatten them as heavy carcases. The undertaking shall be considered to have been fulfilled if, except in duly justified exceptional circumstances, the lambs on the holding are at least 70 % of the lambs that have been born and that they have been kept for a period of at least 75 days after birth.Producers fulfilling this undertaking shall receive the premium for the heavy category referred to in Article 5(4) of Regulation (EEC) No 3013/89 in respect of all their eligible ewes.2. Producers making this undertaking shall keep an up-to-date register, which shall include the movements of lambs (numbers of animals concerned by each entering or leaving operation) on at least the basis of aggregate movements stating as appropriate their origin or destination as well as the date of such movements and, in the case of the sale or slaughter of lambs, provide supporting documentation, such as sales notes or slaughter certificates.3. Without prejudice to the requirements under the integrated system set down in Article 6(6) of Regulation (EEC) No 3887/92 the competent authority shall carry out an on-the-spot inspection at least once a year at the place of lambing of each of the producers submitting applications in respect of any marketing year. Such inspections shall include a check of the lambs present on the holding and of those entered in the register kept by the producer together with supporting documentation, in order to determine whether the undertaking has been fulfilled.In cases where the undertaking has not been fulfilled, only the premium for the light category may be paid for the eligible ewes.However, where the competent authority finds that the failure to comply with the undertaking is a result of a false notification made deliberately or through serious negligence, the producer concerned shall also lose the right to the premium in accordance with Article 5(3) of Regulation (EEC) No 3013/89 for the marketing year in respect of which the undertaking applies.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply to applications for premiums presented for the 1999 marketing year and subsequent years.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 289, 7. 10. 1989, p. 1.(2) OJ L 206, 16. 8. 1996, p. 25.(3) OJ L 375, 23. 12. 1989, p. 4.(4) OJ L 123, 3. 6. 1995, p. 3.(5) OJ L 268, 29. 9. 1990, p. 35.(6) OJ L 190, 31. 7. 1996, p. 32.